              Case 7:19-cv-05398-VB Document 50 Filed 12/02/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
BYRON SANTOS,                                                 :
                           Plaintiff,                         :
                                                              :     ORDER
v.                                                            :
                                                              :     19 CV 5398 (VB)
CORRECTION OFFICER R. FELDMAN,                                :
                           Defendant.                         :
--------------------------------------------------------------x

       The Court conducted an on-the-record status conference today, at which plaintiff and
counsel for defendant appeared by telephone.

        Accordingly, it is HEREBY ORDERED:

         1.       By December 16, 2020, defense counsel shall file with the Court and send to plaintiff
a letter listing the names of witnesses who, based on her investigation, may have relevant
knowledge of the incident at issue in this case. The letter shall indicate whether each witness is an
inmate or staff member.

        2.      By January 4, 2021, defense counsel shall file with the Court a letter regarding the
status of plaintiff’s authorizations to release his mental health and hospital records.

       3.     By January 4, 2021, plaintiff shall file with the Court a letter outlining any additional
discovery he believes he is entitled to.

        4.      A status conference in this case is scheduled for February 8, 2021, at 4:00 p.m.
Plaintiff and defense counsel shall attend the status conference by calling the following number and
entering the access code when requested:

             Dial-In Number:                (888) 363-4749 (toll free) or (215) 446-3662
             Access Code:                   1703567

         It is the responsibility of defense counsel to make prior arrangements with the appropriate
facility to have plaintiff available by telephone.

        Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: December 2, 2020
       White Plains, NY

                                                     SO ORDERED:




                                                     Vincent L. Briccetti
                                                     United States District Judge
